         Case 19-31132 Document 45 Filed in TXSB on 11/05/19 Page 1 of 6




                                                                           ENTERED
                                                                           11/05/2019




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                      § CASE NO.: 19-31132
                                            §
Lisa Kay Minnifield,                        § CHAPTER 13
                                            §
         DEBTORS,                           §
                                            §
U.S. Bank Trust National Association as     §
Trustee of the Igloo Series II Trust,       §
its successors and/or assignees,            §
                                            §
      MOVANT,                               §
                                            §
Lisa Kay Minnifield, and                    §
David G Peake, Trustee                      §
                                            §
      RESPONDENTS.

NON-STANDARD AGREED ORDER CONDITIONALLY MODIFYING AUTOMATIC STAY
            AS TO 2903 LOGANBERRY PARK HOUSTON, TX 77014




                                     AGREED ORDER
Case 19-31132 Document 45 Filed in TXSB on 11/05/19 Page 2 of 6
Case 19-31132 Document 45 Filed in TXSB on 11/05/19 Page 3 of 6
Case 19-31132 Document 45 Filed in TXSB on 11/05/19 Page 4 of 6
Case 19-31132 Document 45 Filed in TXSB on 11/05/19 Page 5 of 6




 August 02,
 November 05,2019
              2019
Case 19-31132 Document 45 Filed in TXSB on 11/05/19 Page 6 of 6




   /s/ Kristin A. Zilberstein
